DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 4, and 5 are allowed. The following is an examiner’s statement of reasons for allowance.
	The prior art of record fails to disclose the limitation “a tissue-contacting plate disposed on the insulative spacer and defining a knife channel longitudinally through the tissue-contacting plate, the tissue-contacting plate having a proximal- facing inner edge that defines a distal-most end of the knife channel; and a knife selectively translatable through the knife channel from a retracted position to a fully extended position in which the knife extends between the first and second jaw members, the knife including a distal edge having a sharp, upper segment and a dull, lower segment depending distally from the upper segment, the lower segment configured to abut the insulative spacer when the knife is in the fully extended position, whereby the abutment of the lower segment with the insulative spacer causes the upper segment of the distal edge of the knife to be spaced proximally from the proximal-facing inner edge of the tissue-contacting plate” of claim 1
	The examiner has cited Artale (US 2012/0083786 A1) as the most pertinent prior art reference. Artale teaches a similar electrosurgical forceps device comprising several of the claimed limitations. The identified prior art describes an electrosurgical forceps device 
	Artale fails to teach the knife includes a distal edge having a sharp, upper segment and a dull, lower segment depending distally from the upper segment, the lower segment configured to abut the insulative spacer when the knife is in the fully extended position, whereby the abutment of the lower segment with the insulative spacer causes the upper segment of the distal edge of the knife to be spaced proximally from the proximal-facing inner edge of the tissue-contacting plate.
	Examiner has cited Siebrecht (US 8,343,151 B2) as another pertinent prior art reference, which teaches claimed limitations absent from Artale.
	Siebrecht teaches a knife comprising a distal edge having a sharp, upper segment, and a dull lower segment depending from the upper segment, the lower segment configured to abut the insulative spacer when the knife is in an extended position, as discussed in the final office action dated 10/13/2021.

	Furthermore, no other pertinent prior art reference was found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto. Claims 3, 4, and 5 are allowed due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794